Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 9/29/21 are hereby entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "receiving, at a server…the enhanced reality device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "receiving, at a server…the network".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “analyzing…in response to rehabilitation routine” and it is unclear which “rehabilitation routine” this is referring to.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7, 9-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-4, 7, 9-14, and 17-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being, in terms of a human being mentally performing and/or as a method of organizing human activity:
[a] rehabilitation method for treating ailments of a user […], the method comprising the steps of:
receiving […] captured biometrics of the user as a biometric input….rehabilitation routine […];
receiving […] an input from […] an acting clinician;
building […] in response to the inputs […] a virtual reality environment irrespective of the rehabilitation routine;
building […] in response to the inputs […] an educational and coaching construct configured to teach the about pathophysiology;
combining the construct…multimodal approach;
analyzing[…] a rehabilitation routine performance of the user using captured biometrics of the user, a condition of the user, or both, wherein the biometrics of the user comprise anxiety, stress related responses, or both, in response to rehabilitation routine; and
[…] adjusting […] the rehabilitation program based on the performance of the user, using the anxiety, stress related responses, or both of the user, wherein […] an algorithm [is executed] and recommends a routine adjustment based on the response to balance user rehabilitation gains related to anxiety, stress related responses, or both.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., an enhanced reality device, sensors, software modules, servers, databases, machine learning, and/or networks, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an enhanced reality device, sensors, software modules, servers, databases, machine learning, and/or networks, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification; and see, e.g., paragraph 90 specifically in regard to employing machine learning.

	
	
	
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20190200920 A1 by Tien et al (“Tien”).
In regard to Claims 1 and 14, Tien discloses a network-based rehabilitation method for treating ailments of a user utilizing an enhanced reality environment, the method comprising the steps of:
receiving, […] from at least one sensor, captured biometrics of the user as a biometric input, a condition of the user, or both, wherein the biometrics of the user comprise anxiety, stress related responses, or both, in response to a rehabilitation routine, wherein the at least one sensor is in communication with the enhanced reality device and the network;
(see, e.g., F2, s210 in regard to receiving biometric signals captured during an initial VR rehabilitation experience (“rehabilitation routine”) taking place during a initial rehabilitation session);


	(see, e.g., p41-44 in regard to treatment involving an additional rehabilitation session with its own VR experience; see, e.g., p43 in regard to during the additional session an operator modifying certain experience parameters (“receiving an input from a prescription input module”); see also, e.g., p44 in this regard in terms of “user input” also being used to customize a successive VR experience in response to control parameters and see, e.g., p38 in regard to what comprises such parameters);
building, at the virtual reality server and in response to the inputs from the prescription input module, a virtual reality environment irrespective of the rehabilitation routine;
	(see, e.g., p44);
building, at an education module residing on the server and in response to the inputs from the prescription module, an educational and coaching construct configured to teach the user about pathophysiology;
	(see, e.g., p44 in regard to building the additional VR experience in response to operator and/or user input, which has certain visual appearances (see, e.g., p49-51 for examples); to the extent that the VR experiences taught by Tien may not take the visual appearance of “an educational and coaching construct configured to teach the user about pathophysiology” such a difference is merely non-functional printed matter to the extent that the claimed “educational and coaching construct” has no functional relationship to the claimed substrate (i.e., the VR display).  See MPEP 2111.05.)


	(see, e.g., p21 in regard to the VR experience being both audio and visual (“multimodal”));
analyzing, at the virtual reality server via a progress analysis module, a rehabilitation routine performance of the user using captured biometrics of the user, a condition of the user, or both, wherein the biometrics of the user comprise anxiety, stress related responses, or both, in response to rehabilitation routine; and 
automatically adjusting, at the virtual reality server via a routine modification module, the rehabilitation program based on the performance of the user, using the anxiety, stress related responses, or both of the user, wherein the routine modification module executes an algorithm and recommends a routine adjustment based on the response to balance user rehabilitation gains related to anxiety, stress related responses, or both.
(see, e.g., F2, s212; in regard to “biometrics of the user comprise anxiety, stress related responses in response to rehabilitation routine”, see, e.g., p13);

Furthermore, Tien teaches a server (see, e.g., paragraph 29) in communication with the VR device that performs various functions, as well as teaches receiving input in order to configure the VR experience (see, e.g., paragraphs 42-43),
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added a function otherwise taught by Tien to be performed by a local device to the server to build the VR environment thereby to provide more flexibility in terms of maintaining the software in a central location.


In regard to Claim 3, Tien discloses this feature.  See, e.g., paragraph 31.
In regard to Claim 4, Tien discloses this feature.  See, e.g., paragraph 39.
In regard to Claim 9-10, Tien discloses this feature.  See, e.g., paragraphs 42-44.
In regard to Claim 11, Tien discloses this feature.  See, e.g., Figure 2, s212.
In regard to Claim 13, Tien discloses this feature.  See, e.g., paragraphs 52 and 59.
In regard to Claim 14, see rejections of Claim 1 and 9.
In regard to Claim 17, see rejection of Claim 9.
In regard to Claim 20, see rejection of Claim 10.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view of PGPUB US 20190314599 A1 by Schneider et al (“Schneider”).
In regard to Claims 7 and 19, Tien teaches a database storing data over multiple trials in regard to various users (“user data and group data”) analyzing that data (see, e.g., paragraph 52 and 59), and Schneider teaches employing a machine learning algorithm to utilize data from multiple users as well as a subject user in order to determine an ideal training routine (see, e.g., paragraph 120);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the ML taught by Schneider to the data taught by Tien in order to optimize the user’s VR experience.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tien, in view Schneider, in view of admitted prior art.
In regard to Claims 12 and 18, Tien teaches the claimed virtual reality device (see, e.g., paragraphs 31-33) with the exception of the claimed microphone, however, Schneider teaches such a device (see, e.g., paragraph 99);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the microphone taught by Schneider to the device otherwise taught by Tien, in order to allow the subject to verbally interact with a remote therapist.

Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach employing motion analysis camera, however,
the Examiner takes OFFICIAL NOTICE that employing such a camera to capture a subject’s movements as part of a VR simulation was old and well-known at the time of Applicant’s invention.  Such functionality allows for more precise analysis of the subject’s body movements.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed camera within the invention of the cited prior art so as to allows for more precise analysis of the subject’s body movements and thereby better feedback via the simulation.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.	

Response to Arguments
	Applicant argues on pages 10-11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    305
    702
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    691
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant erroneously includes elements in its analysis here that were not identified as part of the abstract idea in the rejection, for example, a virtual reality server, a virtual reality environment, and various software modules.  Otherwise, Applicant claims 
collecting data :
receiving […] captured biometrics of the user as a biometric input….rehabilitation routine […];
receiving […] an input from […] an acting clinician;


analyzing that data:
building […] in response to the inputs […] a virtual reality environment irrespective of the rehabilitation routine;
building […] in response to the inputs […] an educational and coaching construct configured to teach the about pathophysiology;
analyzing[…] a rehabilitation routine performance of the user using captured biometrics of the user, a condition of the user, or both, wherein the biometrics of the user comprise anxiety, stress related responses, or both, in response to rehabilitation routine; and
[…] adjusting […] the rehabilitation program based on the performance of the user, using the anxiety, stress related responses, or both of the user, wherein […] an algorithm [is executed] and recommends a routine adjustment based on the response to balance user rehabilitation gains related to anxiety, stress related responses, or both.

and providing outputs based on that analysis:
combining the construct…multimodal approach;
[…] adjusting […] the rehabilitation program based on the performance of the user, using the anxiety, stress related responses, or both of the user, wherein […] an algorithm [is executed] and recommends a routine adjustment based on the response to balance user rehabilitation gains related to anxiety, stress related responses, or both.

And claims directed to such subject matter have been held by the CAFC in, e.g., Electric Power Group to be abstract ideas as processes that humans can perform mentally.  Furthermore, the CAFC has also held claims directed to computerized training of human subject as patent ineligible as a method of organizing human activity in such cases as In re Noble Systems Corporation (non-precedential).



    PNG
    media_image3.png
    433
    705
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    73
    639
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant cites no legal authority in support of its argument. Furthermore, to the extent that Applicant appears to be arguing that it has claimed a patent eligible method of treatment, that argument fails.  The CAFC held in Vanda what qualifies as a patent eligible method of treatment under Mayo:

    PNG
    media_image5.png
    215
    522
    media_image5.png
    Greyscale

Id, slip. op., page 32.
Applicant does not claim anything like “a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome.”  Applicant does not claim anything in regard to who qualifies as a patient, nor does Applicant claim any particular VR environment has to be provided, nor does Applicant claim that any particular amount or intensity (i.e., dosage) of the VR environment must be provided, nor that any particular outcome must be achieved.



    PNG
    media_image6.png
    183
    724
    media_image6.png
    Greyscale

Applicant’s arguments are not persuasive.  As stated in the rejection, Applicant’s claimed limitations have been considered individually and as an ordered combination and that does not add significantly more to Applicant’s abstract idea.  Applicant merely claims generic, well-known, and conventional computing and sensing elements to be employed for their generic, well-known, and conventional purposes of embodying Applicant’s otherwise abstract idea.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715